54 F.3d 768
Germantown Seventh-Day Adventist Churchv.Philadelphia Zoning Board of Adjustment, PhiladelphiaDepartment of Licenses and Inspections, Philadelphia CityPlanning Commission, City of Philadelphia, Benett Levin,Commissioner of Department of Licenses and Inspections,Anthony Pugliese, Chief, Permit Issuance - Department ofLicenses and Inspections, Robert Vance, Esquire, Chairman ofPhiladelphia Planning Commission
NO. 94-1889
United States Court of Appeals,Third Circuit.
Apr 04, 1995

Appeal From:  E.D.Pa., No. 94-cv-01633,
Bartle, J.


1
AFFIRMED.